DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene et al. (U.S. Patent Application Publication No. 2002/0147611 A1) (hereinafter Greene).

Regarding claim 1, Greene discloses a method for an Machine-to-Machine (M2M) device for requesting a service in an M2M system (Greene et al. 2002/0147611 - Figure 5 and paragraph 0113 disclose the NW network management concept in accordance with an exemplary 
transmitting a query message for information on a service entity to a registry (Figure 11B and paragraph 0256 disclose client 1008 searches local domain registrar 1014A's lookup for services with service attributes matching those needed.  Once a service is identified, client 1008 has no information whatsoever about the running service (e.g., its location, its configuration information, implementing code).  Therefore, client 1008 retrieves, and registrar 1014A returns, a proxy or object (Obj. in the Figure) to use for interacting with the selected service, service 1010A (step 1124));
obtaining information related to the service entity (Figure 11B and paragraph 0256 disclose once a service is identified, client 1008 has no information whatsoever about the running service (e.g., its location, its configuration information, implementing code).  Therefore, client 1008 retrieves, and registrar 1014A returns, a proxy or object (Obj. in the Figure) to use for interacting with the selected service, service 1010A (step 1124)); and
using a service through the service entity (Figure 11B and paragraph 0256 disclose client 1008 might actually be communicating client requests to remote service 1010A as its thinks).

Regarding claim 3, as applied to claim 1 above, Greene further discloses wherein the 
wherein the retrieval criterion is related to at least one among a device, a service, a service entity and a retrieval result (Figure 11B and paragraph 0256 disclose the lookup process begins with client 1008 perusing one of the local domain registrar, here domain registrar 1014A, for a needed service (step 1122).  Client 1008 searches local domain registrar 1014A's lookup for services with service attributes matching those needed).

Regarding claim 4, as applied to claim 3 above, Greene further discloses wherein the retrieval criterion comprises at least one among a type of a desired service, a preferred price and a maximum number of retrieval results (Figure 11B and paragraph 0256 disclose the lookup process begins with client 1008 perusing one of the local domain registrar, here domain registrar 1014A, for a needed service (step 1122).  Client 1008 searches local domain registrar 1014A's lookup for services with service attributes matching those needed).

Regarding claim 5, as applied to claim 1 above, Greene further discloses wherein the obtaining of the information related to the service entity comprises receiving identification information on the service entity (Figure 11B and paragraph 0256 disclose once a service is identified, client 1008 has no information whatsoever about the running service (e.g., its location, its configuration information, implementing code).  Therefore, client 1008 retrieves, and registrar 
requesting information for accessing the service entity by using the identification information (Figure 11B and paragraph 0256 client 1008 retrieves, and registrar 1014A returns, a proxy or object (Obj. in the Figure) to use for interacting with the selected service, service 1010A (step 1124)); and
receiving information for accessing the service entity (Figure 11B and paragraph 0256 the code for the proxy is loaded remotely in the client space through its codebase.  Thus, once implemented in the client, the proxy fetches service code at runtime from HTTP server 1020 using URL in the proxy's codebase (step 1126)).

Regarding claim 6, as applied to claim 1 above, Greene further discloses wherein the information related to the service entity comprises at least one among identification information of at least one service entity, information on the status of the at least one service entity, and information on a service that can be provided by the at least one service entity (Figure 11B and paragraph 0256 disclose once a service is identified, client 1008 has no information whatsoever about the running service (e.g., its location, its configuration information, implementing code).  Therefore, client 1008 retrieves, and registrar 1014A returns, a proxy or object (Obj. in the Figure) to use for interacting with the selected service, service 1010A (step 1124)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Masuoka et al. (U.S. Patent Application Publication No. 2004/0230636 A1) (hereinafter Masuoka).

Regarding claim 2, Greene discloses the claimed invention except explicitly disclosing wherein the message is transmitted in response when the M2M device needs to change its location or a service change is needed.
In analogous art, Masuoka discloses wherein the message is transmitted in response when the M2M device needs to change its location or a service change is needed (Paragraph 0184 discloses a failure (or some other exception) due to network problems, service failure, or some other difficulty in executing a sub-task of a specified task, might require that the user seeks an alternative/substitute service (through further Discovery and/or or Filtering)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Greene and Masuoka to obtain the invention as specified in claim 2.

Claims 7-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Trossen (U.S. Patent Application Publication No. 2004/0128344 A1) (hereinafter Trossen).

Regarding claim 7, Greene discloses a method for an Machine-to-Machine (M2M) device for providing a service in an M2M system (Figure 5 and paragraph 0113 disclose the NW network management concept in accordance with an exemplary embodiment of the present invention.  NW might be analogized to a schema for presenting services to a service user, such as client 550.  The term “client” will be understood to represent any consumer or user of a service, notably, many clients or other services, but may instead be any application, software module, or tool that utilizes the processes of a service.  NW network management service platform 500 (NewWave NM) is comprised of Global Information Bus 510 (GIB) is necessary to make services (along with the resources needed by the services) available to client 550), the method comprising:

based on the information on the M2M device registered in the registry, receiving a third message requesting a service from another M2M device (Figure 11B and paragraph 0256 disclose client 1008 searches local domain registrar 1014A's lookup for services with service attributes matching those needed.  Once a service is identified, client 1008 has no information whatsoever about the running service (e.g., its location, its configuration information, implementing code).  Therefore, client 1008 retrieves, and registrar 1014A returns, a proxy or object (Obj. in the Figure) to use for interacting with the selected service, service 1010A (step 1124)); and
providing a service to the another M2M device (Figure 11B and paragraph 0256 disclose client 1008 might actually be communicating client requests to remote service 1010A as its thinks).
Greene does not explicitly disclose receiving a second message about the completion of the registration from the registry.
In analogous art, Trossen discloses receiving a second message about the completion of the registration from the registry (Figure 4 and paragraph 0042 disclose local repository/service agent 16 preferably sends a registration confirmation message 44 to SIP event server 14.  SIP 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate acknowledging service registration, as described in Trossen, with registering a service, as described in Greene, because doing so is using a known technique to improve a similar method in the same way.  Combining acknowledging service registration of Trossen with registering a service of Greene was within the ordinary ability of one of ordinary skill in the art based on the teachings of Trossen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Greene and Trossen to obtain the invention as specified in claim 7.

Regarding claim 8, as applied to claim 7 above, Greene, as modified by Trossen, further discloses wherein the first message comprises description information of the M2M device (Figure 11A and paragraph 0252 disclose service 1010A registers by passing information to registrar 1014A that makes service 110A visible to clients looking for a service in domain 1002A and information that facilitates clients' interaction with service 1010A step 1114.  Service 1010A registers with local domain registrar 1014A by passing registration information to registrar 1014A, including service attributes (name(s), domain-type information and implementation interfaces)), and
wherein the description information comprises information on a service that can be 

Regarding claim 9, as applied to claim 8 above, Greene, as modified by Trossen, further discloses wherein the first message comprises at least one of information designating a resource, which stores the description information, and information indicating whether or not a service of the M2M device is available (Figure 11A and paragraph 0252 disclose service 1010A registers by passing information to registrar 1014A that makes service 110A visible to clients looking for a service in domain 1002A and information that facilitates clients' interaction with service 1010A step 1114.  Service 1010A registers with local domain registrar 1014A by passing registration information to registrar 1014A, including service attributes (name(s), domain-type information and implementation interfaces)).

Regarding claim 10, as applied to claim 9 above, Greene, as modified by Trossen, further discloses wherein the resource comprises <platformRegistry> resource (Figure 11A and paragraph 0252 disclose service 1010A registers by passing information to registrar 1014A that makes service 110A visible to clients looking for a service in domain 1002A and information that facilitates clients' interaction with service 1010A step 1114.  Service 1010A registers with local domain registrar 1014A by passing registration information to registrar 1014A, including 

Regarding claim 14, Greene discloses an apparatus functioning as a registry in an Machine-to-Machine (M2M) system and providing information on a service entity (Figures 10A, 10B, and 11A and paragraph 0252 disclose with the addresses of local domain registrar 1014A, service 1010A can register locally with registrar 1014A), the apparatus comprising:
a transceiver configured to transmit and receive a signal (Figure 11B and paragraph 0256 disclose client 1008 retrieves, and registrar 1014A returns, a proxy or object (Obj. in the Figure) to use for interacting with the selected service, service 1010A (step 1124).  Since Greene’s registrar returns a proxy or object to a client, Greene’s registrar inherently includes a transceiver); and
a processor configured to control the transceiver (Figure 11B and paragraph 0256 disclose client 1008 retrieves, and registrar 1014A returns, a proxy or object (Obj. in the Figure) to use for interacting with the selected service, service 1010A (step 1124).  Since Greene’s registrar returns a proxy or object in response to a client, Greene’s registrar inherently includes a processor controlling the transceiver), wherein the processor is further configured to:
receive a first message requesting registration of the information on the service entity from the service entity (Figure 11A and paragraph 0252 disclose service 1010A registers by passing information to registrar 1014A that makes service 110A visible to clients looking for a service in domain 1002A and information that facilitates clients' interaction with service 1010A step 1114.  Service 1010A registers with local domain registrar 1014A by passing registration 
receive a third message requesting the information on the service entity from another M2M device (Figure 11B and paragraph 0256 disclose client 1008 searches local domain registrar 1014A's lookup for services with service attributes matching those needed.  Once a service is identified, client 1008 has no information whatsoever about the running service (e.g., its location, its configuration information, implementing code).  Therefore, client 1008 retrieves, and registrar 1014A returns, a proxy or object (Obj. in the Figure) to use for interacting with the selected service, service 1010A (step 1124))), and
transmit the information on the service entity to the another M2M device (Figure 11B and paragraph 0256 disclose once a service is identified, client 1008 has no information whatsoever about the running service (e.g., its location, its configuration information, implementing code).  Therefore, client 1008 retrieves, and registrar 1014A returns, a proxy or object (Obj. in the Figure) to use for interacting with the selected service, service 1010A (step 1124)).
Greene does not explicitly disclose transmit a second message acknowledging the completion of the registration.
In analogous art, Trossen discloses transmit a second message acknowledging the completion of the registration (Figure 4 and paragraph 0042 disclose local repository/service agent 16 preferably sends a registration confirmation message 44 to SIP event server 14.  SIP event server 14 sends a Response message 46 to service provider 12, such as a `200 OK` return code indicating a successful registration/publication.  This message is forwarded appropriately back to service/content provider 12).
It would have been obvious before the effective filing date of the claimed invention to a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Greene and Trossen to obtain the invention as specified in claim 14.

Regarding claim 15, as applied to claim 14 above, Greene, as modified by Trossen, further discloses wherein the first message comprises description information on the service entity (Figure 11A and paragraph 0252 disclose service 1010A registers by passing information to registrar 1014A that makes service 110A visible to clients looking for a service in domain 1002A and information that facilitates clients' interaction with service 1010A step 1114.  Service 1010A registers with local domain registrar 1014A by passing registration information to registrar 1014A, including service attributes (name(s), domain-type information and implementation interfaces)), and
wherein the description information comprises information on a service that can be provided by the service entity (Figure 11A and paragraph 0252 disclose service 1010A registers by passing information to registrar 1014A that makes service 110A visible to clients looking for a service in domain 1002A and information that facilitates clients' interaction with service 1010A step 1114.  Service 1010A registers with local domain registrar 1014A by passing registration 

Regarding claim 16, as applied to claim 15 above, Greene, as modified by Trossen, further discloses wherein the first message comprises at least one of information designating a resource, which stores the description information, and information indicating whether or not the service of the service entity is available (Figure 11A and paragraph 0252 disclose service 1010A registers by passing information to registrar 1014A that makes service 110A visible to clients looking for a service in domain 1002A and information that facilitates clients' interaction with service 1010A step 1114.  Service 1010A registers with local domain registrar 1014A by passing registration information to registrar 1014A, including service attributes (name(s), domain-type information and implementation interfaces)).

Regarding claim 17, as applied to claim 16 above, Greene, as modified by Trossen, further discloses wherein the resource comprises <platformRegistry> resource (Figure 11A and paragraph 0252 disclose service 1010A registers by passing information to registrar 1014A that makes service 110A visible to clients looking for a service in domain 1002A and information that facilitates clients' interaction with service 1010A step 1114.  Service 1010A registers with local domain registrar 1014A by passing registration information to registrar 1014A, including service attributes (name(s), domain-type information and implementation interfaces).  The registration information may also include administrative information such as display icons or user interface objects for an administrator to use).

Regarding claim 18, as applied to claim 14 above, Greene, as modified by Trossen, further discloses wherein the third message comprises information on a retrieval criterion for identifying at least one service entity (Figure 11B and paragraph 0256 disclose the lookup process begins with client 1008 perusing one of the local domain registrar, here domain registrar 1014A, for a needed service (step 1122).  Client 1008 searches local domain registrar 1014A's lookup for services with service attributes matching those needed), and
wherein the retrieval criterion is related to at least one among a device, a service, a service entity and a retrieval result (Figure 11B and paragraph 0256 disclose the lookup process begins with client 1008 perusing one of the local domain registrar, here domain registrar 1014A, for a needed service (step 1122).  Client 1008 searches local domain registrar 1014A's lookup for services with service attributes matching those needed).

Regarding claim 19, as applied to claim 14 above, Greene, as modified by Trossen, further discloses wherein the processor is further configured to transmit identification information on the service entity (Figure 11B and paragraph 0256 disclose once a service is identified, client 1008 has no information whatsoever about the running service (e.g., its location, its configuration information, implementing code).  Therefore, client 1008 retrieves, and registrar 1014A returns, a proxy or object (Obj. in the Figure) to use for interacting with the selected service, service 1010A (step 1124)),
receive a fourth message requesting information for accessing the service entity (Figure 11B and paragraph 0256 client 1008 retrieves, and registrar 1014A returns, a proxy or object (Obj. in the Figure) to use for interacting with the selected service, service 1010A (step 1124)), and


Regarding claim 20, as applied to claim 14 above, Greene, as modified by Trossen, further discloses wherein the information related to the service entity comprises at least one among identification information of at least one service entity, information on the status of the at least one service entity, and information on a service that can be provided by the at least one service entity (Figure 11B and paragraph 0256 disclose once a service is identified, client 1008 has no information whatsoever about the running service (e.g., its location, its configuration information, implementing code).  Therefore, client 1008 retrieves, and registrar 1014A returns, a proxy or object (Obj. in the Figure) to use for interacting with the selected service, service 1010A (step 1124)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Trossen as applied to claim 7 above, and further in view of Naganathan (U.S. Patent Application Publication No. 2004/0139194 A1) (hereinafter Naganathan).

Regarding claim 11, as applied to claim 7 above, Greene, as modified by Trossen, discloses the claimed invention except explicitly disclosing receiving a fourth message for liveness check from the registry and transmitting a fifth message indicating the service availability status of the M2M device in response to the fourth message.

transmitting a fifth message indicating the service availability status of the M2M device in response to the fourth message (Paragraphs 0013 and 0014 disclose the user checks for a particular service's availability by regularly sending dummy transactions to the service per the user's request and gathers data to determine the availability status of the service being monitored.  The user checks for a particular service's availability by sending periodic monitoring transactions to the service.  If the service does not respond to a monitoring transaction, the service is assumed to be unavailable).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate monitoring service availability, as described in Naganathan, with registering a service, as described in Greene, as modified by Trossen, because doing so is using a known technique to improve a similar method in the same way.  Combining monitoring service availability of Naganathan with registering a service of Greene, as modified by Trossen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Naganathan.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to .
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Considering claim 12, the best prior art found during the prosecution of the present application, Greene and Trossen, fails to disclose, teach, or suggest the limitations of wherein the transmitting of the first message comprises the following steps: requesting, by an Application Entity (AE) of the M2M device, a Common Service Entity (CSE) of the M2M device to register description information in the registry; and in response to the request of the AE, creating and transmitting, by the CSE, the first message in combination with and in the context of all of the other limitations in claim 12.
Claim 13 is also allowed by virtue of its dependency on claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Lea et al. (U.S. Patent No. 603,2202 A) discloses home audio/video network with two level device control;
Beck et al. (U.S. Patent No. 6,604,140 B1) discloses service framework for computing devices;

Waldo et al. (U.S. Patent No. 6,708,171 B1) discloses network proxy;
Dominguez et al. (U.S. Patent Application Publication No. 2004/0059688 A1) discloses data authentication and provisioning method and system;
Salmela et al. (U.S. Patent Application Publication No. 2009/0217348 A1) discloses methods and apparatus for wireless device registration;
St Jacques et al. (U.S. Patent Application Publication No. 2010/0094925 A1) discloses sharing service applications across multi-function devices in a peer-aware network; and
Flynn et al. (U.S. Patent Application Publication No. 2019/0007513 A1) discloses semantics based content specification of IoT data.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642